Amendments submitted 6/30/22 have been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear how “the detector is disposed on a vehicle frontward side with respect to the front end of the light source”.  The embodiments clearly show that the detector is on the rearward side of the saddle type vehicle and therefore, this recitation is unclear.  
Appropriate correction is required. 
Claim is examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baur 6,550,949 in view of Shimizu US 2016/0121791 and alternatively in view Gondo US 2017/0032195).
In regard to claim 1, Bauer teaches a taillight disposed in a rear portion of a vehicle and configured to emit light to rearward of the vehicle (fig. 9, 13, 14); and a detection unit 60 being provided inside the housing (360, 502,504) to detect surrounding conditions behind the vehicle,  a light source (362,506) accommodated in the housing, wherein the housing has a transmitting portion that includes a first region for transmitting light emitted from the light source ( 374 -see fig. 9) and a second region for transmitting from the detection unit, and the first region has an uneven shape for diffusing the light emitted from the light source, and the second region does not have the uneven shape (see col. 12 lines53-65).  
Bauer does not specifically teach that the detection unit is a detector configured  to emit radio waves or a straddle type vehicle and does not explicitly mention the lens being configured as a single member.
Bauer’s fig. 14 shows lens 504 and 512 (clearly the same material/piece and 574 appears to be integrated as part of the lens. The examiner takes official notice that such lens structures are typically integrated (made of same material or adhered together). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the lens 574 integrated with 512,504, in order to add ease in assembly of the device. The applicant is also advised that it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).
Shimizu teaches a camera and radar detection unit for use in the rear of a vehicle [0049-0055].
Various detection devices such as millimeter wave radar are commonly employed in the art, especially for use in vehicles. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a detection unit that uses radio waves in Bauer such as taught by Shimizu.  One of ordinary skill in the art would have been motivated to incorporate a detection unit that uses radio waves in Bauer’s device in order to enhance the detecting capability of the rear tail light for increased security and/or to preserve power as taught by Shimizu. 
It is noted that Bauer teaches the integrated assembly may be used in a turn signal, backup, running,  or brake light and the device of Bauer is considered capable of use for a straddle type vehicle (note functional recitation). 
 Gondo is also provided for teaching a straddle type vehicle (motorcycle) with rear detector.
It would have been obvious to one of ordinary skill in the art at the time of filing to use an integrated light and detector such as taught by Bauer in a motorcycle such as taught by Gondo. One of ordinary skill in the art would have been motivated to incorporate an integrated taillight/detector assembly in a motorcycle in order to provide visibility and monitoring for increased safety (and increased marketability of the device).
In regard to claim 2, Bauer and Shimizu teach a detector disposed such that a rear end thereof is located at a same position as a rear end of the light source, or on a vehicle rearward side with respect to the rear end of the light source, in a vehicle longitudinal direction (figs 9, 13, 14).  
In regard to claim 4, Bauer teaches the detection unit 60 is attached to the base (details best seen in fig. 9 and 14) and providing for the detector  being attached to the base as well would have flown naturally to one of ordinary skill in the art.  One would have been motivated to attached the detector to the base for securing/protecting the device.  
In regard to claim 6, Bauer teaches the base is part of a tail lamp assembly and thus  the base would be connected to a vehicle body frame (as conventionally employed in the art.  The examiner takes official notice that tail lamp bases are commonly conventionally mounted to a vehicle frame.  For further reference see Ko 2004/0201463 (fig. 4). 
In regard to claim 7, Bauer teaches the taillight is configured such that light from the light source is directly emitted from the lens portion (fig. 9, 13, 14).
In regard to claim 9, Bauer teaches  the second region is a flat plane without the uneven shape (see fig. 9  and 14).
In regard to claim 11, Bauer’s  transmitting  the transmitting portion of the housing is configured as a single-plate structure (see 504 and 512-plate having flat outer surface
In regard to claim 13, Gondo as described above provides for a motorcycle with rear detection unit. 

	Claims 3, 5,  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, Shimizu, and Gondo and further in view of Ko US 2004/0201463. 
Bauer, Shimizu, and Gondo teach the invention described above but lack the specific teaching of a reflector that reflects light from the light source toward rearward of the vehicle, and the detection unit is disposed such that a rear end thereof is located at a same position as a rear end of the reflector, or on a vehicle rearward side with respect to the rear end of the reflector, in a vehicle longitudinal direction.  
Ko teaches a reflector 42c that reflects light from the light source toward rearward of the vehicle, and a detection unit that is disposed such that a rear end thereof is located at a same position as a rear end of the reflector, or on a vehicle rearward side with respect to the rear end of the reflector, in a vehicle longitudinal direction
Reflectors are conventional in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to use a reflector in Shimizu. One of ordinary skill in the art would have been motivated to incorporate a reflector in order to minimize light loss/increase light utilization efficiency as well known in the art. 
Ko teaches a detection unit 6 attached to a lens portion 41 (fig. 6).
	It would have been obvious to one of ordinary skill in the art at the time of filing to mount the detector to the lens in Shimizu such as taught by Ko.. One of ordinary skill in the art would have been motivated to mount the detector to the lens in order to provide optimal range for sensing. 
In regard to claim 11, Ko also teaches a transmitting portion that is configures as a single plate structure. 
Providing a single plate structure would have been obvious to one of ordinary skill.  One would have been motivated to provide a single plate transmitting portion in order to reduce the number of parts and/or simplify assembly of the device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bauer, Shimizu, and Gondo alternatively in view of Hara US 2018/0229645.
In regard to claim 8, Bauer teaches the taillight includes a plurality of the light sources, and a detection unit  60 that is  placed interposed among the plurality of the light sources in at least one of a vehicle width direction and a vehicle up- down direction but does not specifically teach that this unit uses radio waves.  Shimizu was relied upon for the teaching of a radar used with a camera but Shimizu does not specifically disclose the structural relationship (position it is mounted relative the camera and sources).
However, one of ordinary skill would recognize and appreciate placing the detection unit with the camera (which is interposed between sources in Bauer fig. 9).  
It would have been obvious to one of ordinary skill in the art to position the camera and sensor together because a person of ordinary skill would have had good reason provide detection means in one unit for ease in assembly (and/or to easily retrofit an existing lamp) which is considered to be within his or her technical grasp.  This leads to the anticipated success of an integrated detection unit and it is determined that is not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The examiner also takes official notice that providing a sensor between sources is common in the art (for further reference see US 2005/0275521,US 2008/0180965, US 2018/0229645).
Alternatively, Hara teaches a sensor (which may include a millimeter wave radar and camera) that  is interposed between sources 14 ( as shown in figs 1-4). 
Reasons for modification are the same as previously addressed. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer, Shimizu,  and Gondo (as applied to claim 1) in view of Nakano US 2007/0086203. 
Bauer, Shimizu and Gondo teach the invention decribed above, and Gondo teaches the use of a detector in a motorcycle but does not specifically teach a rear fender disposed beneath the taillight to cover a rear upper portion of a rear wheel of the straddle type vehicle.  
Nakano teaches a rear fender (shown in fig. 1) disposed beneath where a  taillight would be located to cover a rear upper portion of a rear wheel of the straddle type vehicle.  
Rear fenders are considered conventional in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to use a rear fender in a motorcycle. One of ordinary skill in the art would have been motivated to include a rear fender for preventing mud/debris from splashing up on the user or the tail light as well known in the art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The arguments regarding the straddle type vehicle are moot in view of new Gondo reference. 
Regarding the lens being “configured by a single member” Bauer’s lens in fig. 14 574 appears to be integrated as part of the lens and one of ordinary skill in the art would recognize and appreciate making the lens portions integral (via adhering together or forming in a one piece molded process) in order to reduce parts and/or simplify assembly as well known in the art. The applicant is also advised that it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).

 Allowable Subject Matter
Claim 10 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and properly addressing the above 112 rejection.
The prior art fails to show or fairly suggest in combination a straddle type vehicle according to claim 1, wherein the detector is disposed such that a rear end of the detector is located at a same position as a rear end of the light source, or on a vehicle rearward side with respect to the rear end of the light source, and the detector is disposed on a vehicle frontward side with respect to the front end of the light source, in a vehicle longitudinal direction, the detector is attached to the lens portion, the taillight includes a plurality of the light sources, and the detector is disposed so as to be interposed among the plurality of the light sources in at least one of a vehicle width direction and a vehicle up-down direction.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875